Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-5-2006

Stratechuk v. S Orange Maplewood
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4703




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Stratechuk v. S Orange Maplewood" (2006). 2006 Decisions. Paper 349.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/349


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 05-4703
                                   ___________

     MICHAEL STRATECHUK, individually and on behalf of his minor children;
         KURT STRATECHUK, a minor; KARL STRATECHUK, a minor

                                         v.

BOARD OF EDUCATION, SOUTH ORANGE-MAPLEWOOD SCHOOL DISTRICT;
 BRIAN F. O’LEARY, in his official capacity as Board President, Board of Education,
                 South Orange-Maplewood School District;
  PETER P. HOROSHAK, in his official capacity as Superintendent South Orange-
                          Maplewood School District

                        Michael Stratechuk, individually and
                          on behalf of his minor children,

                                                       Appellant

                                 _______________

                    Appeal from the United States District Court
                           for the District of New Jersey
                              (D.C. No. 04-cv-06189)
                        District Judge: William H. Walls
                                  ______________

                     Submitted under Third Circuit LAR 34.1(a)
                                 on July 11, 2006

              BEFORE: SMITH, ALDISERT and ROTH, Circuit Judges

                          (Opinion Filed October 5, 2006)
                                         OPINION


ROTH, Circuit Judge:

       This case calls upon us to assess the propriety of the District Court’s grant of

defendant’s motion to dismiss for failure to state a claim under FED. R. CIV. P. 12(b)(6).

Because we conclude that the District Court improperly considered material outside of the

pleadings in ruling on the motion, we will vacate the order of dismissal and remand this

case for further proceedings consistent with this opinion.

I. Background and Procedural History

       As the parties are familiar with the facts and procedural posture of this case, we

will provide only a brief synopsis of the events leading up to this appeal.

       Plaintiff, Michael Stratechuk, is the father and legal guardian of two minor

children who attend school in the South Orange-Maplewood School District. He filed

suit against the District because of what he believes to be an unconstitutional policy of

banning religious music in the District’s public schools. According to Stratechuk, the

policy conveys a government sponsored message of disapproval and hostility toward

religion (specifically Christianity) and deprives his children of the right to receive

information and ideas.


                                              2
       According to the Complaint, prior to the 2004-2005 school year, South Orange-

Maplewood allowed religious music in the District’s public schools and permitted

children to present religious music–including Christmas music–during curricular and co-

curricular activities. That practice changed, however, when the District adopted a strict

policy banning all religious music from the public schools. Among other things, the ban

purportedly prevents students from learning about, listening to, or participating in the

presentation of traditional Christmas music during curricular and co-curricular events

such as year-end holiday concerts. Stratechuk further alleges that the policy was

implemented to prevent students and student groups from playing traditional Christmas

music and conveys the message that Christianity is disfavored.

       On March 22, 2005, Stratechuk filed his First Amended Complaint pursuant to 42

U.S.C. § 1983, challenging the constitutionality of South Orange-Maplewood’s policy of

banning religious music in the public schools of that district. South Orange-Maplewood

filed a motion to dismiss for failure to state a claim under FED. R. CIV. P. 12(b)(6). Along

with its motion, South Orange-Maplewood submitted a copy of the School District’s

official policy on religion. Stratechuk objected to the District Court’s consideration of

this policy on the ground that it did not reflect the alleged policy and that, because South

Orange-Maplewood filed a motion to dismiss and not a motion for summary judgment,

the official policy was not properly before the District Court.1


1
 The official policy is less restrictive of the use of religious music than the policy
Stratechuk has alleged. For example, the official policy specifically permits the inclusion

                                              3
       The District Court rejected Stratechuk’s contention and decided that it could

consider the official policy without converting South Orange-Maplewood’s motion into a

motion for summary judgment because the policy was a matter of public record. After

weighing Stratechuk’s allegations and the official policy, the District Court granted South

Orange-Maplewood’s motion to dismiss on September 29, 2005. This timely appeal

followed.

II. Jurisdiction and Standard of Review

       The District Court had jurisdiction over Stratechuk’s 42 U.S.C. § 1983 claim

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). We have jurisdiction over Stratechuk’s

appeal from a final order of dismissal under 28 U.S.C. § 1291.

       We exercise plenary review over a district court’s grant of a motion to dismiss for

failure to state a claim under FED. R. CIV. P. 12(b)(6). We are required to consider as

true all allegations in the complaint and all reasonable inferences that can be drawn

therefrom. Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002) (citing

Colburn v. Upper Darby Twp., 838 F.2d 663, 665-66 (3d Cir. 1988)). Looking at the

facts in the light most favorable to Stratechuk, we must determine whether he can prove

any set of facts consistent with his allegations that would entitle him to relief. Id.; Hishon

v. King & Spalding, 467 U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46


of religious music “provided it achieves specific goals of the written curriculum[,] [] is
presented objectively[,] and . . . neither inhibits nor advances any religious point of
view.” As to religious holidays and concerts, the official policy states that religious
music can be used “if it achieves specific goals of the music curriculum.”

                                              4
(1957)).

III. Discussion

       The general rule is that a court must accept as true the facts pled in a complaint in

ruling on a motion to dismiss for failure to state a claim because such a motion tests the

legal sufficiency of the claim and whether the facts as alleged would support relief under

the legal theory posited. E.g., Robb v. City of Phila., 733 F.2d 286, 290 (3d Cir. 1984)

(citations omitted). Under certain circumstances, however, it is permissible for a court to

consider matters of “public record” in ruling on a motion to dismiss. PBGC v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196-97 (3d Cir. 1993). A prerequisite to

consideration of an admittedly authentic public document as a part of a motion to dismiss

is that the plaintiff’s claim relies on that document. Id. at 1196; In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (holding that the document must

be “integral to or explicitly relied upon in the complaint” to be subject to consideration at

the motion to dismiss stage) (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220

(1st Cir. 1996) (emphasis in Burlington Coat Factory Sec. Litig.)).

       The District Court determined that it was “without question” that Stratechuk’s

complaint was based on South Orange-Maplewood’s official policy. We disagree. At no

time in the complaint does Stratechuk quote from the official policy or even mention it.

Moreover, the policy Stratechuk describes is more restrictive than the one set forth in the

publicly available materials. Perhaps most significantly, when South Orange-Maplewood

submitted the official policy with its motion to dismiss, Stratechuk specifically objected

                                              5
on the ground that the facts in his complaint set forth the terms of the policy he was

challenging. Thus, even assuming the official policy is a public record, the District Court

erred in considering it when ruling on South Orange-Maplewood’s motion to dismiss

because the official policy was not “integral to or explicitly relied upon in the complaint .

. ..” Burlington Coat Factory Sec. Litig., 114 F.3d at 1426 (quoting Shaw, 82 F.3d at

1220). To the contrary, the policy that Stratechuk alleges was in place in 2004-2005 is

decidedly different than the “official policy.”

       When, in the context of a motion to dismiss under Rule 12(b)(6), matters outside

the pleadings are submitted to a district court and not excluded, the court will sometimes

convert the motion to dismiss into a motion for summary judgment pursuant to FED. R.

CIV. P. 56. In re Rockefeller Center Properties, Inc. Sec. Litig., 184 F.3d 280, 287 (3d

Cir. 1999) (citing FED. R. CIV. P. 12(b)). This procedural maneuver does not insulate the

District Court’s actions here, however, because the District Court expressly declined to

convert the motion. Even if the District Court had converted the motion, however, it did

so with insufficient notice to the parties and it did not provide Stratechuk with an

opportunity to submit materials substantiating his version of the South Orange-

Maplewood policy. See id.

       Because a categorical ban on exclusively religious music, enacted with the express

purpose of sending a message of disapproval of religion, appears to state a claim under

the First Amendment, see Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 532 (1993) (“the First Amendment forbids an official purpose to disapprove of

                                              6
a particular religion or of religion in general”) (citations omitted), we conclude that the

complaint would have survived a motion to dismiss absent the consideration of the

extraneous evidence. Accordingly, we will vacate the District Court’s order dismissing

the case and we will remand it for further proceedings. On remand, the District Court

must afford Stratechuk a chance to show that the policy in place in 2004-2005 is different

from the official policy. Once the contours of the relevant South Orange-Maplewood

policy are established, South Orange-Maplewood is of course free to test the legal

sufficiency of Stratechuk’s First Amendment claim.




                                              7